Title: From Thomas Boylston Adams to Benjamin Waterhouse, 31 January 1823
From: Adams, Thomas Boylston
To: Waterhouse, Benjamin


				
					Dear Sir
					Quincy 31st January 1823
				
				By request of My Father I have the pleasure to acknowledge the receipt of your letter of the  Instant and the Essay on the Whooping Cough presented to the “Adams Library of the Town of Quincy.” As this is the first occasion, by donation, to that Library, I may be permitted, as one of the Trustees, to thank you in their behalf, for this valuable Treatise, upon a disorder, which I have always consider’d, as one of the most distressing to the human family, of the whole of Pandora’s brood, and which all parents must be grateful to any benefactor, who by his professional labours and Research, shall in the smallest degree contribute to alleviate or elucidate.—I have the honour to be / Respectfully Your Humble Serv’t.
				
					Thomas B Adams
				
				
			